DETAILED ACTION
The present Office action is in response to the application filing on 23 MAY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ENCODING/DECODING METHOD AND APPARATUS FOR CODING UNIT PARTITIONING--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the subject matter is directed towards a “computer readable recording medium storing a bitstream” that is not modified by any structural or non-transitory terminology to exclude signals per se. See MPEP § 2106.03. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0208336 A1 (hereinafter “Li”).
Regarding claim 1, Li discloses an image decoding method ([0008], ll. 1-2, “a method of decoding video data”) performed by an image decoding apparatus (FIG. 9, video decoder 30), the method comprising: 
a block partitioning step for partitioning a maximum coding unit included in a current image into at least one coding unit ([0065], ll. 3-4, “A CTB may be recursively split into CUs in a quad-tree manner;” [0064], ll. 3-4, “the largest coding unit in a slice is called a CTB;” [0045], ll. 8-17, “a CTU may comprise a single coding tree block and syntax structures used to code the samples of the coding tree block. A coding tree block may be an N×N block of samples. A CTU may also be referred to as a “tree block” or a “largest coding unit” (LCU). The CTUs of HEVC may be broadly analogous to the macroblocks of other standards, such as H.264/AVC. However, a CTU is not necessarily limited to a particular size and may include one or more coding units (CUs);” [0079], ll. 21-22, “video decoder 30 may be configured to partition one of the plurality of blocks of video data”); and 
a step for decoding the at least one coding unit ([0063], ll. 10-22, “video decoder 30 may use motion vectors of PUs to determine predictive blocks for the PUs of a current CU. In addition, video decoder 30 may inverse quantize coefficient blocks of TUs of the current CU. Video decoder 30 may perform inverse transforms on the coefficient blocks to reconstruct transform blocks of the TUs of the current CU. Video decoder 30 may reconstruct the coding blocks of the current CU by adding the samples of the predictive blocks for PUs of the current CU to corresponding samples of the transform blocks of the TUs of the current CU. By reconstructing the coding blocks for each CU of a picture, video decoder 30 may reconstruct the picture”), 
wherein the block partitioning step performs at least one among a first tree-based partitioning and a second tree-based partitioning ([0085], ll. 1-11, “video encoder 22 may be configured to select from among all the of the aforementioned partition types for each of the QT, BT, and TT partition structures. In other examples, video encoder 22 may be configured to only determine a partition type from among a subset of the aforementioned partition types. For example, a subset of the above-discussed partition types (or other partition types) may be used for certain block sizes or for certain depths of a quadtree structure. The subset of supported partition types may be signaled in the bitstream for use by video decoder 30”), 
wherein the block partitioning step is performed recursively for a coding unit generated by the block partitioning step ([0046], ll. 2-4, “recursively perform quad-tree partitioning on the coding tree blocks of a CTU to divide the coding tree blocks of a CTU to divide the coding tree blocks into coding blocks;” [0065], l. 3, “A CTB may be recursively split into CUs;” [0079], ll. 21-22, “video decoder 30 may be configured to partition one of the plurality of blocks of video data”), and 
wherein the block partitioning step for a coding unit generated by the second tree-based partitioning does not perform the first tree-based partitioning ([0085], ll. 1-11, “video encoder 22 may be configured to select from among all the of the aforementioned partition types for each of the QT, BT, and TT partition structures. In other examples, video encoder 22 may be configured to only determine a partition type from among a subset of the aforementioned partition types. For example, a subset of the above-discussed partition types (or other partition types) may be used for certain block sizes or for certain depths of a quadtree structure. The subset of supported partition types may be signaled in the bitstream for use by video decoder 30;” [0098], ll. 5-6, “only determine a partition type from among a subset of the aforementioned partition types;” [0104], ll. 2-3, “signal a particular subset of supported partition types.” FIGS. 4A-4B depict QTBT partitioning without using TT partitioning. Note, the block partitioning step does is not limited to each leaf-node and therefore leaf node 54 in FIGS. 4A-4B is an example of a block partitioning step for a coding unit that experienced a single partitioning type (QT)).
Regarding claim 4, Li discloses all of the limitations of claim 1, as outlined above. Additionally, Li discloses wherein a type of tree-based partitioning applicable for the block partitioning step is adaptively determined based on information signaled at a higher level of the current image or an image type of the current image ([0104], ll. 1-6, “video encoder 22 may be configured to signal a particular subset of supported partition types as a high-level syntax element, in a sequence parameter set (SPS), a picture parameter set (PPS), slice header, adaptive parameter set (APS), or any other high level syntax parameter set;” [0104], ll. 11-15, “Video decoder 30 may be configured to receive and parse such a syntax element to determine the particular subset of partition types that are use and/or the maximum number of partition structures (e.g., QT, BT, TT, etc.) and types that are supported;” [0105], ll. 2-4, “signal an index that indicates the selected partitioning type used at that depth of the tree structure. Furthermore, in some examples, video encoder 22 may adaptively signal such a partition type index at each CU, i.e., the index could be different for different CUs”).
Regarding claim 5, Li discloses all of the limitations of claim 4, as outlined above. Additionally, Li discloses wherein the higher level is a sequence level ([0104], ll. 1-6, “video encoder 22 may be configured to signal a particular subset of supported partition types as a high-level syntax element, in a sequence parameter set (SPS), a picture parameter set (PPS), slice header, adaptive parameter set (APS), or any other high level syntax parameter set;” [0163], ll. 12-16, “the syntax elements indicating the plurality of supported splitting patterns may be obtained from (and signaled in) a bitstream, such as in a sequence parameter set (SPS) or a picture parameter set (PPS), or slice header;” [0105], ll. 2-4, “signal an index that indicates the selected partitioning type used at that depth of the tree structure. Furthermore, in some examples, video encoder 22 may adaptively signal such a partition type index at each CU, i.e., the index could be different for different CUs;” [0182], ll. 7-12, “video decoder 30 is further configured to receive the syntax elements from the bitstream, including receiving the syntax elements in one or more of adaptive parameter set (APS), a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header”).
Regarding claim 6, Li discloses all of the limitations of claim 4, as outlined above. Additionally, Li discloses wherein the image type of the current image is one among an I-type, P-type or B-type (See rejection of claim 4 relying on paragraphs [0104], [0105], [0163], and [0182] of Li’s disclosure for signaling at a sequence level. Note, claim 6 further defines an alternative limitation of claim 4 without requiring such a selection and is therefore rejected for the same reasons in claim 4).
Regarding claim 7, the limitations are the same as in claim 1; however, written in terms of the encoder rather than decoder, which performs the same predictive techniques in the inverse (Li: [0035]). Therefore, the same rationale of claim 1 applies equally as well to claim 7.
Regarding claim 8, the limitations are the same as in claim 1; however, written in terms of the encoder rather than decoder, which performs the same predictive techniques in the inverse (Li: [0035]). Therefore, the same rationale of claim 1 applies equally as well to claim 8. Additionally, Li discloses a computer readable recording medium storing a bitstream that is generated by an image encoding method ([0040], ll. 1-4, “Computer-readable medium 16 may include transient media, such as a wireless broadcast or wired network transmission, or storage media (that is, non-transitory storage media).” FIG. 1 depicts computer-readable medium 16 as the output of the source device 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0208336 A1 (hereinafter “Li”) in view of U.S. Publication No. 2018/0103268 A1 (hereinafter “Huang”).
Regarding claim 2, Li discloses all of the limitations of claim 1, as outlined above. Additionally, Li discloses wherein the block partitioning step is performed based on at least one among first block partitioning information on the first tree-based partitioning or second block partitioning information on the second tree-based partitioning obtained from a bitstream ([0104], ll. 1-6, “video encoder 22 may be configured to signal a particular subset of supported partition types as a high-level syntax element, in a sequence parameter set (SPS), a picture parameter set (PPS), slice header, adaptive parameter set (APS), or any other high level syntax parameter set;” [0163], ll. 12-16, “the syntax elements indicating the plurality of supported splitting patterns may be obtained from (and signaled in) a bitstream, such as in a sequence parameter set (SPS) or a picture parameter set (PPS), or slice header;” [0105], ll. 2-4, “signal an index that indicates the selected partitioning type used at that depth of the tree structure. Furthermore, in some examples, video encoder 22 may adaptively signal such a partition type index at each CU, i.e., the index could be different for different CUs”). 
Li fails to expressly disclose wherein the first block partitioning information comprises information on whether to perform the first tree-based partitioning, and
wherein the second block partitioning information is obtained from the bitstream in case the first block partitioning information indicates the first tree-based partitioning is not performed.
However, Huang teaches wherein the first block partitioning information comprises information on whether to perform the first tree-based partitioning (FIGS. 10A-11D depict the prediction_tree syntax including partitioning information for different partitioning types, including BT and TT), and
wherein the second block partitioning information is obtained from the bitstream in case the first block partitioning information indicates the first tree-based partitioning is not performed ([0002], ll. 2-5, “determine a partition type and partition direction for splitting a current block by conditionally prohibiting a partition type and partition direction.” FIGS. 10A-11D depict the prediction_tree syntax including partitioning information for different partitioning types, including BT and TT, and TT is conditionally dependent on BT being included).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have signaled prediction types conditionally dependent on another, as taught by Huang (FIGS. 10A-11D), in Li’s invention. One would have been motivated to modify Li’s invention, by incorporating Huang’s invention, to have more flexible partitioning with faster localizing of smaller objects (¶¶ [0006-0007]) and to achieve coding efficiency (¶ [0010]).
Regarding claim 3, Li and Huang disclose all of the limitations of claim 2, as outlined above. Additionally, Huang discloses wherein the second block partitioning information comprises partitioning direction information ([0002], ll. 2-5, “determine a partition type and partition direction for splitting a current block by conditionally prohibiting a partition type and partition direction.” FIGS. 10A-11D depict the prediction_tree syntax including partitioning information for different partitioning types, including BT and TT, and each prediction type includes a prediction direction of horizontal and vertical). The same motivation of claim 2 applies to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481